      Case 4:18-cv-01224 Document 159 Filed on 07/21/21 in TXSD Page 1 of 1
                                                                        United States District Court
                                                                          Southern District of Texas

                                                                             ENTERED
                                                                             July 21, 2021
                        UNITED STATES DISTRICT COURT
                                                                          Nathan Ochsner, Clerk
                         SOUTHERN DISTRICT OF TEXAS
                             HOUSTON DIVISION

JOSE GOMEZ,                                §
                                           §
         Plaintiff,                        §
VS.                                        §   CIVIL ACTION NO. 4:18-CV-1224
                                           §
CITY OF HOUSTON, TEXAS, et al,             §
                                           §
         Defendants.                       §

                                       ORDER


       Pending before the Court is Plaintiff’s Amended Motion in Limine. (Dkt. 104).

The Motion is DENIED as moot.

       SIGNED at Houston, Texas, this 21st day of July, 2021.



                                           ___________________________________
                                           GEORGE C. HANKS, JR.
                                           UNITED STATES DISTRICT JUDGE




1/1
